 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    LILIA JARRELL,                                        Case No. 2:18-cv-01219-APG-CWH
 7                           Plaintiff,
                                                            ORDER
 8           v.
 9    WAL-MART STORES, INC., et al.,
10                           Defendants.
11

12           Presently before the court is defendant Wal-Mart Stores, Inc.’s motion to perform limited

13   discovery outside the discovery period (ECF No. 22), filed on March 5, 2019. Plaintiff filed a

14   response (ECF No. 23) on March 19, 2019. Defendant did not file a reply.

15           Also before the court is defendant’s request for a hearing (ECF No, 26), filed on April 1,

16   2019.

17   I.      BACKGROUND

18           This is a personal injury action that arises from plaintiff’s alleged slip-and-fall in Walmart

19   Store No. 2593 in Las Vegas, Nevada. (Compl. (ECF No. 1).) On October 19, 2018, the court

20   granted the parties’ stipulation to extend discovery deadlines. (Order (ECF No. 17).) The

21   amended scheduling order states that March 4, 2019 is the discovery deadline. (Id.) Defendant

22   now moves to conduct the depositions of Kevin Jarrell and Danny Gutierrez outside of the

23   discovery period because defendant recently discovered their identities. (Mot. to Take Deposition

24   (ECF No. 22).) Plaintiff responds that defendant failed to demonstrate good cause or excusable

25   neglect in its request. (Resp. (ECF No. 23).) Defendant also requests a hearing before the

26   undersigned Judge, and that the court amend the scheduling order to accommodate the

27   depositions. (Mot. for Hearing (ECF No. 26).)

28   //
 1   II.    ANALYSIS

 2          Under Local Rule 26-4

 3          [a] motion or stipulation to extend any date set by the discovery plan, scheduling
            order, or other order must, in addition to satisfying the requirements of LR IA 6-1,
 4
            be supported by a showing of good cause for the extension. A motion or
 5          stipulation to extend a deadline set forth in a discovery plan must be received by
            the court no later than 21 days before the expiration of the subject deadline. A
 6          request made within 21 days of the subject deadline must be supported by a
            showing of good cause. A request made after the expiration of the subject
 7          deadline will not be granted unless the movant also demonstrates that the failure
            to act was the result of excusable neglect.
 8

 9   The good cause standard under LR 26-4 is the same as that for modification of the scheduling

10   order under Federal Rule of Civil Procedure 16(b). As stated in Johnson v. Mammoth

11   Recreations, Inc., the good cause standard primarily considers the diligence of the party or parties

12   seeking the extension. 975 F.2d 604, 609 (9th Cir. 1992).

13          In addition to a showing of good cause, a request made after the expiration of a deadline

14   must be accompanied by a showing of excusable neglect. See LR 26-4. In evaluating excusable

15   neglect, the court considers the following factors: “(1) the danger of prejudice to the opposing

16   party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason for the

17   delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal Service, 231 F.3d

18   1220, 23–24 (9th Cir. 2000) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380,

19   395 (1993)).

20          Having reviewed the motion, the court finds that defendant has demonstrated both good

21   cause and excusable neglect. Defendant promptly filed this motion after discovering the names of

22   the two potential witnesses. Permitting the depositions of the two witnesses will not severely

23   prejudice plaintiff, as the proceedings will suffer only a minor delay to allow sufficient time to

24   conduct the depositions. In defendant’s request for a hearing, defendant proposes only a short

25   extension and anticipates conducting the depositions before April 25, 2019. As to the reason for

26   the delay, defendant only recently learned the names of the potential witnesses during the

27   February 21, 2019 depositions. The court also notes that plaintiff added to the delay by her

28   insufficient responses to defendant’s interrogatories. Lastly, there is no indicia of bad faith.


                                                  Page 2 of 3
 1   Therefore, the court will grant defendant’s motion to perform limited discovery. Given that the

 2   court has granted the motion to perform discovery, the court will deny the request for a hearing

 3   but grant the request to amend the scheduling order.

 4   III.   CONCLUSION

 5          IT IS THEREFORE ORDERED that defendant Wal-Mart Stores, Inc.’s motion to perform

 6   limited discovery outside the discovery period (ECF No. 22) is GRANTED.

 7          IT IS FURTHER ORDERED defendant’s request for a hearing (ECF No. 26) is DENIED

 8   in part and GRANTED in part.

 9          IT IS FURTHER ORDERED that discovery is reopened for the limited purpose of

10   conducting the depositions of Kevin Jarrell and Danny Gutierrez.

11          IT IS FURTHER ORDERED that the scheduling order is amended accordingly:

12                  Dispositive Motion Deadline                  May 3, 2019

13                  Proposed Pretrial Order                      June 7, 2019

14

15          DATED: April 9, 2019

16

17

18                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
